Citation Nr: 0309942	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome with ulnar neuropathy, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected left patellofemoral syndrome.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected right patellofemoral syndrome.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected depressive and anxiety disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to July 
1996.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision, which 
denied a compensable rating for the service-connected 
depressive and anxiety disorder.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  

In January 2001, the Board remanded the case to the RO for 
additional development of the record.  

The Board notes that, in this document, it will address the 
issue of an increased rating for the service-connected 
depressive and anxiety disorder.  

The remaining issues on appeal (i.e., increased ratings for 
the service-connected right and left carpal tunnel syndrome 
and right and left patellofemoral syndrome) will the subjects 
of the Remand portion of this document.  


FINDINGS OF FACT

1.  The veteran canceled a scheduled VA examination and 
failed to report for a rescheduled VA examination pertaining 
to his claim for a compensable rating for service-connected 
depressive and anxiety disorder, and he has not provided good 
cause for his failure to report.  

2.  There is no objective evidence that the veteran's 
service-connected depressive and anxiety disorder is 
presently productive of occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or that his symptoms 
are controlled by continuous medication.  



CONCLUSION OF LAW

The claim for an increased (compensable) rating for the 
service-connected depressive and anxiety disorder must be 
denied by operation of law.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from March 1979 to July 
1996.  

A careful review of the service medical records shows that 
the veteran was treated for alcohol dependence in the 1980s.  
In April 1995, there was a report of an ongoing history of 
"anxiety" due to stress primarily related to his marriage.  
The assessment was that of adjustment disorder, etiology 
situational.  

In August 1995, it was noted that the veteran had been 
referred by command for increased stress and anxiety 
associated with failing marriage and military 
responsibilities.  There was no indication of thought, mood, 
or anxiety disorder.  The assessment was that of partner 
relational problem, alcohol dependency in sustained full 
remission, and dependent traits.  The veteran was held to be 
fit for duty.  

In an October 1996 VA psychiatric examination, the veteran 
reported that his depression and anger have decreased 
significantly and that he had good sleep and appetite.  He 
complained at times of being easily distractible and 
forgetting things like paying his bills or remembering 
appointments or things to do.  

On mental status examination, there was no psychomotor 
agitation or retardation.  The veteran was calm and 
cooperative.  His speech was normal and his mood was good.  
He had an appropriate affect.  His thought processes and 
content were within normal limits.  He was alert and oriented 
times three.  Cognition was intact, as was memory, 
concentration, and attention span.  Insight and judgment were 
good.  

The diagnoses were those of alcohol dependence in full 
remission (Axis I), and depressive disorder and anxiety 
disorder, by history (Axis II).  The Global Assessment of 
Functioning (GAF) scale score was 70 to 80.  

The VA examiner added that the veteran's attention deficit 
did not appear significant during the interview and was not 
affecting his social or occupational life.  The examiner 
stated that the attention deficit could be related to a mild 
dementing process secondary to the veteran's longstanding 
alcohol intake.  

In a January 1997 decision, the RO granted service connection 
and assigned a no percent rating for depressive and anxiety 
disorder.  The RO notified the veteran of the decision in 
January 1997, and in May 1997 the veteran indicated his 
disagreement with the decision.  In June 1997, the RO issued 
him a Statement of the Case.  

In April 1998, the veteran filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, describing his treatment for 
alcoholism and depression during service, his difficulties in 
maintaining employment since service, and his current 
psychiatric treatment.  He stated that since his military 
discharge, he has held seven jobs.  He stated that he 
regularly took psychotropic medication for bipolar disorder 
and possible attention deficit hyperactivity disorder.  He 
stated that he was unable to manage his finances, that his 
attention span and memory were "terrible," and had lost 
interest in some of the activities that he previously found 
pleasurable.  

In a July 1998 letter, the RO informed that veteran that his 
April 1998 appeal statement could not be accepted as a valid 
appeal because it was not received within one year from his 
January 1997 notice of the RO's decision to assign a no 
percent rating for his psychiatric disorder.  

Nevertheless, the RO indicated that it accepted his April 
1998 statements as a claim for an increase in his service-
connected rating.  The RO also informed the veteran that it 
had requested his VA medical treatment records and asked that 
he notify VA if there was any additional medical treatment, 
VA or non-VA, that he has received.  

In January 1999, the RO received the veteran's VA medical 
records, dated from 1996 through 1998.  The outpatient 
records dated from July 1997 to March 1998 show that the 
veteran received treatment for depression and took various 
medications (Depakote and sertraline/Zoloft).  Records in 
October 1997 and March 1998 show a diagnosis of bipolar 
disorder, not otherwise specified, with a GAF score of 50 to 
60.  

In an April 1999 decision, the RO denied a compensable rating 
for the service-connected depressive and anxiety disorder.  
The veteran timely appealed this decision.  

In his November 1999 appeal statement, the veteran argued 
that he met the criteria for a compensable evaluation as he 
continued to take medication for his depressive anxiety 
disorder.  He stated that he had been taking medications for 
more than two years and still did not have normal energy 
levels or sleep patterns, although he was not experiencing 
"black cloud" types of depression.  

In January 2001, the Board remanded the case to the RO for 
additional development of the record, to include a 
psychiatric examination to determine the severity of the 
veteran's service-connected depressive and anxiety disorder.  

In a May 2001 letter, the RO requested that the veteran 
furnish additional medical evidence and information regarding 
his treatment for his service-connected psychiatric disorder, 
as well as any non-medical evidence bearing on the issue.  
(This was in accordance with the Board's Remand of January 
2001.)  

In June 2001, the RO received additional VA outpatient 
records, dated from 1999 through March 2001.  The records in 
1999 show that he continued to receive treatment for bipolar 
disorder.  In April 1999, he reported that he struggled 
continuously with his emotions and thoughts and that he was 
compliant with his medications.  

In October 1999, he reported feeling more irritable lately 
but insisted that he was taking his medications (Depakote and 
sertraline) as prescribed.  There were no records reflecting 
treatment for his psychiatric disorder in 2000, and he did 
not show for a scheduled appointment in March 2001.  

In October 2001, the RO ordered a VA psychiatric examination 
for the veteran (in accordance with the Board's Remand of 
January 2001).  The veteran canceled this examination, so the 
RO rescheduled it for December 2001.  The veteran failed to 
appear for this second examination.  

The RO notified the veteran of this in an April 2002 
Supplemental Statement of the Case, as well as the provisions 
of 38 C.F.R. § 3.655 regarding failure to report for VA 
examinations.  The veteran did not respond.  

In an October 2002 letter, the RO informed the veteran that 
his case was being returned to the Board for disposition and 
that any additional evidence that he had should be mailed 
directly to the Board.  There was no response from the 
veteran.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in April 1999), Statement of the Case (in 
July 1999), and Supplemental Statement of the Case (in April 
2002), the RO has notified the veteran of the evidence needed 
to substantiate his claim.  

Further, in a May 2001 letter, the RO also notified the 
veteran of what evidence he was responsible for obtaining, 
pursuant to the Board's Remand of January 2001.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained an examination, 
in March 1999, regarding the issue at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In that regard, the Board notes that it remanded the case to 
the RO in January 2001 in part to afford the veteran a VA 
examination to determine the current severity of his service-
connected depressive and anxiety disorder.  The veteran had 
not been afforded an examination, in connection with his 
April 1998 claim for an increased rating.  

The RO attempted to schedule him for an examination, but he 
canceled the examination.  The RO then rescheduled him for an 
examination, but he failed to report to the examination in 
December 2001.  The veteran was notified of this, as well as 
the provisions of 38 C.F.R. § 3.655, in an April 2002 
Supplemental Statement of the Case, but he did not reply.  

The regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the veteran, death of an 
immediate family member, etc.  Id.  

The claims file shows that the veteran canceled an 
examination ordered pursuant to the Board's Remand.  The 
veteran gave no reason for the cancellation.  Then, he failed 
to appear for the rescheduled examination in December 2001 
and did not furnish an explanation for his absence.  

The RO has notified the veteran of the evidence needed to 
substantiate his claim and of his duty to report for a VA 
examination in connection with his claim for an increased 
(compensable) rating for depressive and anxiety disorder (or 
risk having his claim denied for failure to report).  

Nevertheless, without good cause, the veteran failed to 
report for a VA examination pertaining to his increased 
rating claim.  The veteran clearly did not cooperate with the 
RO in its efforts to schedule him for a VA examination that 
might have provided evidence in support of his claim for an 
increased rating.

The Board notes that the duty to assist is not a one-way 
street, and the veteran has failed to cooperate in the 
development of his claim.  Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In regard to the increased rating claim, the Board concludes 
that it has no choice but to deny the veteran's claim due to 
his failure to report for a VA examination.  38 C.F.R. §§ 
3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 
(1997).

Therefore, the Board concludes the veteran's claim for an 
increased rating for the service-connected depressive and 
anxiety disorder is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Even if the present claim involved an initial claim for 
compensation, and the Board reviewed the claim based on the 
evidence which is of record (see 38 C.F.R. § 3.655), there 
would still be no basis upon which to grant the veteran's 
claim.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected depressive and anxiety 
disorder is currently rated as noncompensable under 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  

Under this Diagnostic Code, a no percent rating is warranted 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

The veteran has argued that a compensable rating was in order 
Board he required continuous medication to control his 
service-connected psychiatric disorder.  A review of the 
claims folder shows that, on his last VA examination in 
October 1996, the veteran was diagnosed with alcohol 
dependence in full remission and depressive and anxiety 
disorder by history.  

Although VA outpatient records, dated from October 1997 to 
October 1999, show that the veteran took medications for 
bipolar disorder, there has been no objective evidence since 
October 1999 to demonstrate that the veteran's service-
connected psychiatric disorder was productive of mild or 
transient symptoms that decreased work efficiency and ability 
to perform occupational tasks during periods of significant 
stress, or that his symptoms were controlled by continuous 
medication.  

A VA examination might have provided evidence in support of 
his claim, but, as noted hereinabove, the veteran did not 
report for an examination rescheduled in December 2001.  
There is no medical evidence that the veteran presently meets 
the criteria for a compensable rating.  

In sum, if the veteran's claim for an increased rating for 
his depressive and anxiety disorder is reviewed based on the 
evidence which is of record, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt rule thus does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

The claim for an increased (compensable) rating for the 
service-connected depressive and anxiety disorder is denied.  



REMAND

With regard to the remaining issues on appeal, of increased 
ratings for the service-connected right and left carpal 
tunnel syndrome and right and left patellofemoral syndrome, 
the Board previously remanded them to the RO for additional 
development in January 2001.  

In part, the Board requested that the veteran be afforded a 
VA examination to determine the current severity of his right 
and left CTS and his service-connected right and left 
patellofemoral syndrome.  The remand emphasized compliance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995) (consideration 
of additional limited motion or other functional impairment 
during use or flare-ups) when clinical findings during 
examination were noted.  

In November 2001, the veteran underwent a VA examination.  
However, the VA examiner provided an incomplete assessment of 
the severity of the veteran's service-connected CTS and 
knees.  

Of particular note is that the examiner indicated an 
inability to assess the veteran's functional loss due to pain 
but stated that physical findings could differ significantly 
during a flare-up of symptoms.  As full compliance with the 
remand directive was not accomplished, the case must again be 
remanded for the necessary information and development.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to the new VA examination, any recent treatment records 
pertaining to the veteran's CTS and knees should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the RO must ensure compliance with 
the notice and duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000, to include a letter 
to the veteran as necessary.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  It is noted 
that whether to remand a case to an RO or to direct the 
Board's Case Development Unit to undertake development is 
discretionary under C.F.R. § 19.9(a)(2).  

However, it is also noted that in the very recent decision of 
DAV et. al. v. Principi, Nos. 02-7304, 02-7305, 02-7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), the Court 
invalidated 38 C.F.R. §19.9(a)(2), and (a)(2)(ii), as it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver, and 
because it was contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  In light 
of the above, it is the Board's opinion that a remand is 
required in this case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health care 
providers (VA or non-VA) where he has been 
treated for carpal tunnel syndrome (right 
and left) and patellofemoral syndrome 
(right and left) since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

2.  The RO should then schedule the 
veteran for a VA examination to evaluate 
the current severity of his service-
connected right and left CTS and his 
service-connected right and left 
patellofemoral syndrome.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disabilities.  

Additionally, the examiner should comment 
on the presence of any arthritis and the 
presence or absence of instability in the 
knees, resulting from the service-
connected disorder.  Furthermore, the 
examiner should note for the record any 
objective evidence of pain referable to 
the service-connected right and left CTS 
and right and left knee disorders, and 
should assess the degree of additional 
limited motion or other functional 
impairment during use or flare-ups due to 
such pain, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45.  The examiner 
should also determine whether, and to 
what extent, the arms and knees exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to pain or 
to any of the above should be expressed 
in the quantifiable terms of additional 
degrees of loss of motion.  

3.  Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for increased ratings, to include 
consideration of DeLuca, supra, where 
appropriate, and of possible dual ratings 
as discussed in VAOPGCPREC 9-98 and 23-97, 
in regard to the knees.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include a letter to the veteran as 
appropriate.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



